Citation Nr: 1821070	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran had active military service from April 1953 to October 1973.  He died in January 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which continued the previous denial of entitlement to service connection for the Veteran's cause of death.


FINDINGS OF FACT

1.  In a final decision dated in April 2009, the RO denied the appellant's claim of entitlement to service connection for the Veteran's cause of death.

2.  Evidence received since the final April 2009 RO decision does not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record; therefore, it is not new and material.


CONCLUSION OF LAW

As new and material evidence has not been received, the criteria for reopening the claim of entitlement to service connection for the Veteran's cause of death have not been met.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen Claim

Generally, an unappealed decision by the AOJ is final.  See 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purposes of reopening a claim, the evidence is presumed credible unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In a January 2012 rating decision, the AOJ continued the prior denial of service connection for cause of death.  Irrespective of any decision by the AOJ to reopen an appeal, the Board must first make the threshold determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision issued in April 2009, the AOJ denied the appellant's claim of entitlement to service connection for the Veteran's cause of death.  The rating decision indicated that the evidence of record did not establish that the Veteran's service-connected disabilities at the time of death [i.e. a lumbar spine disability and status-post hemorrhoidectomy] were either the primary or contributory cause of death.  Moreover, the AOJ further indicated that the actual cause of the Veteran's death listed on his death certificate [i.e. decompensated congestive heart failure due to malignant arrhythmia] was not related to his active military service.  In light of the foregoing, the April 2009 rating decision appeared to deny the appellant's cause of death claim based on the lack of a relationship ("nexus") between the conditions causing the Veteran's death and his active service.  The appellant was notified of this denial and of her appellate rights, but did not appeal the April 2009 decision, or submit new and material evidence within one year of the denial; thus, this decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Since the last final denial, potentially material new evidence has been added to the record.  Specifically, VA received a statement from the appellant in October 2011, in which she claimed the Veteran died of ischemic heart disease which was due to his Vietnam service.  While the Veteran's death certificate indicates that his death was caused by a heart condition, the identified conditions [i.e. congestive heart failure and malignant arrhythmia] are not ischemic heart disease.  As VA has not determined that a positive association exists between exposure to herbicides and congestive heart failure or arrhythmia, entitlement to service-connected death benefits on the basis of presumption may not be considered.  Yet, despite this fact, VA sought a medical opinion to address whether the Veteran's diagnosed heart conditions are related to ischemic heart disease.

A VA medical opinion was provided in September 2013, in which the commenting clinician indicated that the Veteran's death certificate shows malignant arrhythmia, congestive heart failure and respiratory as the causes of death.  Next, the opinion provider stated that the Veteran's decompensated congestive heart failure and malignant arrhythmia is not related to ischemic heart disease.  The examiner noted that the Veteran did not have a history of angina or myocardial infarct.  Moreover, he had stress tests completed in 1999 and 2002, which did not reveal any evidence of myocardial ischemia.

An addendum medical opinion was provided in November 2015, in which the same examiner indicated that at the time of the 1999 and 2002 stress tests, all cardiology evaluation did not show a diagnosis of ischemic heart disease.  Instead, the Veteran was diagnosed with severe left ventricular systolic dysfunction, cardiomyopathy, which was found to be most probably related to chronic alcohol abuse.

Accordingly, the September 2013 VA examination report and November 2015 addendum opinion do not raise a reasonable possibility of substantiating the claim.

Additional potential new evidence added to the record, to include the appellant's written statements and a web article [discussing ischemic heart disease and exposure to Agent Orange], is cumulative or redundant of the evidence previously of record and is not considered new and material evidence.

In summation, a final April 2009 rating decision denied service connection for the cause of the Veteran's death and subsequent evidence associated with the claim file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.  Accordingly, new and material evidence was not received and the claim of entitlement to service connection for the Veteran's cause of death is not reopened and, consequently, the appellant's claim is denied.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

As new and material evidence has not been received, the appellant's petition to reopen the service connection claim for the Veteran's cause of death is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


